 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 1 of 13 Page ID #47




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARK A. MCFARLAND,

                   Petitioner,

 v.                                            Case No. 18-CV-01395–NJR

 UNITED STATES OF AMERICA,

                   Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a motion to vacate, set aside, or correct sentence under

28 U.S.C § 2255 filed by Petitioner Mark A. McFarland (“McFarland”) (Doc. 1). In his

petition, McFarland claims he was improperly sentenced and denied effective assistance

of counsel. (Id.). For the reasons set forth below, the Court denies McFarland’s Section

2255 Petition.

                         FACTUAL & PROCEDURAL BACKGROUND

       McFarland owned and operated the business Second Chance of Springfield, Inc.

(“Second Chance”) (Doc. 1 of SDIL Case No. 16-30016-NJR) (hereafter referred to as

“criminal case”). Second Chance was incorporated in the state of Illinois by McFarland in

2012. (Id.). From April 22, 2009, to August 22, 2013, McFarland filed ten bankruptcy

petitions in the United States District Court for the Central District of Illinois in the

Springfield Division (Id.). Each of these cases was assigned to and heard by same

Bankruptcy Judge (Id.). McFarland’s cases were each dismissed after his failures to follow




                                       Page 1 of 13
 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 2 of 13 Page ID #48




through with orders given by the court (Id.). After filing the last bankruptcy petition on

August 22, 2013, the Bankruptcy Judge dismissed McFarland’s petition and prohibited

McFarland from filing anymore bankruptcy cases with the United States Bankruptcy

Court for the Central District of Illinois for a period of 180 days (Id.). The Bankruptcy

Judge further prohibited McFarland from filing in the Central District of Illinois for a

period of three years unless he paid the full filing fee at the time of filing (Id.).

       On October 6, 2014, McFarland filed for Chapter 11 bankruptcy on behalf of

Second Chance in the United States Bankruptcy Court for the Southern District of Illinois

in the East St. Louis Division (hereinafter referred to as “bankruptcy case”) (Doc. 1 of

criminal case). Bankruptcy petitions can only be filed within the district where the debtor

lived, had residence, had a principle place of business or its principal assets for a period

of 180 days preceding the filing of the petition. 28 U.S.C. § 1408(1). Filing for bankruptcy

creates an automatic stay by which creditors are prevented from collecting debts or taking

other actions to recover from the debtor’s property. 11 U.S.C. § 362(a). The Chapter 11

Bankruptcy Code provides indebted corporations with the ability to repay debts with a

payment plan. 11 U.S.C. § 1322(a). In the petition, McFarland listed Sangamon and

Madison counties as Second Chance’s principal place of business and also provided both

a street address and a Post Office Box number located in Springfield, Illinois (Doc. 50 of

criminal case).

       Cook Sales, a debtor, filed a motion to dismiss the bankruptcy petition on

November 11, 2014, noting that Second Chance’s principle place of business was in

Springfield, Illinois, in the Central District of Illinois (Doc. 7). In a hearing on November


                                          Page 2 of 13
 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 3 of 13 Page ID #49




12, 2014, the question of venue was brought to Bankruptcy Judge Laura K. Grandy’s

attention because Second Chance had no address in the Southern District (Id). Shortly

after on November 26, 2014, McFarland amended his bankruptcy petition, providing that

Second Chance had a business address at 200 West Third Street, Suite 310-11 in Alton

Illinois (Id.). Upon further investigation, it was discovered that McFarland did not enter

the lease until November 26, 2014, but McFarland had asked the landlord to back date

the lease to September 25, 2014. Attorney Mark Skaggs (“Skaggs”), of the United States

Trustee’s Office, pressed McFarland about the apparent discrepancies in McFarland’s

petition and the evidence against him, however, McFarland maintained that the landlord

was incorrect, and an oral lease had been entered prior to the signing of the lease (Id.). On

December 23, 2014, Judge Grandy granted McFarland’s motion to dismiss the bankruptcy

case and prohibited McFarland from filing anymore bankruptcy petitions for a period of

90 days (Id.).

       On February 2, 2016, a grand jury for the Southern District of Illinois returned an

Indictment charging McFarland with two counts of Making a False Statement under

Penalty of Perjury in a Bankruptcy Case, 18 U.S.C. § 152(3); one count of Falsifying

Records in a Bankruptcy Case, 18 U.S.C. § 152(8); and two counts of Making a False

Statement under Oath in a Bankruptcy Case, 18 U.S.C. § 152(2). (Docs. 7, 1 of criminal

case). On February 21, 2017, McFarland entered a plea agreement wherein he pled guilty

to Counts Four and Five of the Indictment for the two counts of Making a False Statement

under Oath in a Bankruptcy Case (Doc. 44 of criminal case).

       Through the plea agreement, McFarland indicated that he understood the


                                        Page 3 of 13
 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 4 of 13 Page ID #50




statutory maximum penalties (Id.). He indicated that he was aware of the Title 28

provisions of the United States Code (Id.). McFarland knowingly and voluntarily waived

the right to contest any aspect of the conviction sentence, including the manner in which

his sentence was determined and imposed, reserving the right to appeal the substantive

reasonableness of the term of his imprisonment (Id.). McFarland indicated he was fully

satisfied with the representation received from the defense counsel (Id.). He further

indicated that he had adequate opportunity to discuss the potential consequences of his

plea and had all of his questions answered by his defense counsel (Id.).

       At the sentencing hearing held on July 24, 2017, the United States presented

testimony from Skaggs (Doc. 7). He attested to McFarland’s previous bankruptcy filings

in the Central District of Illinois and the conduct underlying the charges in the indictment

(Id.). McFarland was sentenced to 12 months of imprisonment (Doc. 69 of criminal case).

That sentence was at the low end of the advisory guideline range calculated by the United

States Probation Office (Doc. 56 of criminal case). Additionally, McFarland was sentenced

to three years of supervised release with the first six months to be served on home

detention and ordered to pay a fine of $3,000.00 (Id.).

       On July 16, 2018, McFarland filed a pro se motion to vacate, set aside, or correct his

sentence under 28 U.S.C. § 2255 (Doc. 1). The Government subsequently filed its response

(Doc. 7). After the Court granted several of McFarland’s requests for extension, he then

failed to file a reply to the Government’s response.

                       COLLATERAL REVIEW UNDER 28 U.S.C. § 2255

       Relief under 28 U.S.C. § 2255 is limited. Unlike a direct appeal, in which a


                                        Page 4 of 13
 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 5 of 13 Page ID #51




defendant may complain of nearly any error, Section 2255 may be used only to correct

errors that litigate the sentencing court’s jurisdiction or are otherwise of constitutional

magnitude. The United States Court of Appeals for the Seventh Circuit has emphasized

that relief under Section 2255 “is available only in extraordinary situations,” requiring an

error of constitutional or jurisdictional magnitude, or a fundamental defect that resulted

in a complete miscarriage of justice. Blake v. United States, 723 F.3d 870, 878 (7th Cir. 2013).

Accord Harris v. United States, 366 F.3d 593, 594 (7th Cir. 2004) (Section 2255 relief is

appropriate only for an error of law that is jurisdictional, constitutional, or constitutes a

fundamental defect that inherently resulted in a complete miscarriage of justice); Prewitt

v. United States, 83 F.3d 812, 816 (7th Cir. 1996) (“relief under 28 U.S.C. § 2255 is reserved

for extraordinary situations”). Section 2255 cannot be used as a substitute for a direct

appeal or to re-litigate issues decided on direct appeal. Coleman v. United States, 318 F.3d

754, 760 (7th Cir. 2003), cert. denied, 540 U.S. 926 (2003); Sandoval v. United States, 574 F.3d

847, 850 (7th Cir. 2009); White v. United States, 371 F.3d 900, 902 (7th Cir. 2004).

                                           ANALYSIS

   I.      Waiver

        Before considering the substance of McFarland’s Section 2255 petition, this Court

must determine whether it has jurisdiction to consider his arguments. The Government

argues that McFarland waived his right to bring a Section 2255 motion when he signed

the plea agreement, pleading guilty to Counts 4 and 5 of the Indictment. Further, the

Government asserts no exceptions to the waiver apply that would allow McFarland to

bring the first three claims in his Section 2255 motion.


                                          Page 5 of 13
 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 6 of 13 Page ID #52




       “It is well-settled in [the Seventh Circuit], as well as in virtually every circuit that

has considered the question, that defendants may waive their right to appeal as part of a

written plea agreement, and [the Seventh Circuit] has consistently upheld valid appeal

waivers and dismissed appeals taken in contravention.” United States v. Woolley, 123 F.3d

627, 631 (7th Cir. 1997). “Plea agreements are governed by ordinary contract principles.”

United States v. Wenger, 58 F.3d 280, 282 (7th Cir. 1995). A waiver of appeal is enforceable

“if its terms are clear and unambiguous and the record shows that the defendant

knowingly and voluntarily entered into the agreement.” United States v. Blinn, 490 F.3d

586, 588 (7th Cir. 2007). A district court is not required to have any specific dialogue about

the waiver to determine that the defendant knowingly and voluntarily waived; the

defendant’s signature on the plea agreement and his statements during the plea colloquy

are evidence of his knowing and voluntary waiver. Jones v. United States, 167 F.3d 1142,

1144 (7th Cir. 1999); United States v. Jemison, 237 F.3d 911, 917 (7th Cir. 2001); United States

v. Schuh, 289 F.3d 968, 975 (7th Cir. 2002). The content and language of the plea agreement

itself, as well as the colloquy where necessary, governs the determination as to the

validity of the waiver. Woolley, 123 F.3d at 632.

       Here, McFarland waived his right to bring a collateral appeal pursuant to Section

2255. The plea agreement he signed expressly states that “[McFarland] knowingly and

voluntarily waives the right to contest any aspect of the conviction and sentence,

including the manner in which the sentence was determined or imposed, that could be

contested under Title 18 or Title 28, or under any other provision of federal law” (Doc. 44,

p. 9 of criminal case). Counts 1, 2, and 3 of McFarland’s Title 28 motion challenge the


                                         Page 6 of 13
 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 7 of 13 Page ID #53




Court’s sentencing (Doc. 1). In Count 1, McFarland argues that the Court improperly

sentenced him to serve the first six months of his supervised released on home detention

after 12 months of incarceration (Id.). McFarland argues in Count 2 that the Court

improperly sentenced him by not giving a reason for 3 years of supervised release (Id.).

In Count 3, McFarland asserts ineffective assistance of McFarland’s counsel, but the

substance of the count actually attempts to challenge sentencing and not the effectiveness

of his counsel (Id.). The Court did not apply a sentence in excess of the Sentencing

Guidelines, therefore, the exception provided in paragraph 4, Section IV, of the plea

agreement does not apply (Doc. 44 of criminal case). Because McFarland waived his right

to challenge his sentencing in the plea agreement, Counts 1, 2, and 3 of his motion are

barred.

       In Jones, 167 F.3d 1142, the Seventh Circuit addressed the issue of the enforcement

of a plea or cooperation agreement that waived the defendant’s right to file a petition

under Section 2255. The Seventh Circuit noted in Jones that so long as such a waiver is

made knowingly and voluntarily, it is enforceable unless the defendant can establish a

claim of ineffective assistance of counsel in connection with the negotiation of the

agreement. Id. at 1145. In other words, “waivers are enforceable as a general rule; the

right to mount a collateral attack pursuant to § 2255 survives only with respect to those

discrete claims which relate directly to the negotiation of the waiver.” Id. (emphasis added).

       Accordingly, Jones requires this Court to explore the nature of McFarland’s fourth

claim to determine whether the challenge relates directly to the negotiation of the waiver.

In his petition, McFarland asserts his counsel was ineffective for not making an objection


                                          Page 7 of 13
 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 8 of 13 Page ID #54




to Skaggs’s testimony at the sentencing hearing, which related to McFarland’s history of

filing bankruptcy claims (Doc. 1).

II.    McFarland’s Claim of Ineffective Assistance of Council

       McFarland seeks to have his sentence revised and corrected, arguing his counsel

was ineffective in failing to object to the testimony of the prosecution’s witness. The

Government argues that McFarland did not demonstrate that his counsel’s performance

fell below an objective standard of reasonableness at the sentencing hearing by failing to

object to Skaggs’s testimony.

       Claims of ineffective assistance of counsel “may be brought in a collateral

proceeding under § 2255, whether or not the petitioner could have raised the claim on

direct appeal.” Massaro v. United States, 538 U.S. 500, 504 (2003). Under the law of this

Circuit, because counsel is presumed effective, McFarland “bears a heavy burden in

making out a winning claim based on ineffective assistance of counsel.” United States v.

Trevino, 60 F.3d 333, 338 (7th Cir. 1995). To succeed, McFarland must show that his

counsel’s performance fell below an objective standard of reasonableness and that his

deficient performance so prejudiced his defense that he was deprived of a fair trial. Id.

(citing Strickland v. Washington, 466 U.S. 668, 688-94 (1984)). Stated another way, under

the Strickland test, the defendant must show that his counsel’s actions were not supported

by a reasonable strategy, and that the error was prejudicial. Massaro, 538 U.S. at 501.

       The first prong of the Strickland test, classified as the “performance prong,” calls

for a defendant to direct the Court to specific acts or omissions forming the basis of his

claim. Trevino, 60 F.3d at 338. The Court then must determine whether, in light of all the


                                       Page 8 of 13
 Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 9 of 13 Page ID #55




circumstances, those acts or omissions fell “outside the wide range of professionally

competent assistance.” Id. While making this assessment, the Court must be mindful of

the strong presumption that counsel’s performance was reasonable. Accord Fountain v.

United States, 211 F.3d 429, 434 (7th Cir. 2000). If the defendant satisfies the performance

prong, he must then meet the “prejudice prong” of Strickland. This requires the defendant

to demonstrate “a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Emezuo v. United States, 357 F.3d 703,

707-08 (7th Cir. 2004), citing Strickland, 466 U.S. 52 (1985).

       In analyzing whether McFarland has satisfied the two-prong test set out by

Strickland, McFarland specified that his counsel, William Berry (“Berry”), failed to object

to the presentation of Skaggs’s testimony at the sentencing hearing (Doc. 1). It is then left

to the Court to determine whether that failure fell outside of the wide range of

professional competence and had such an impact as to have prejudiced the outcome of

McFarland’s sentencing hearing.

       “In the sentencing context, the district court is not bound by the rules of evidence,

and, so long as it is reliable, may consider a wide range of evidence, including hearsay,

that might otherwise be inadmissible at trial.” United States v. Ghiassi, 729 F.3d 690, 695

(7th Cir. 2013) (citing FED. R. EVID. 1101(d)); United States v. Grigsby, 692 F.3d 778, 788 (7th

Cir. 2013); United States v. Nunez, 627 F.3d 271, 281 (7th Cir. 2010). At the sentencing

hearing, Skaggs testified to McFarland’s history of filing for bankruptcy. Berry’s failure

to object to Skaggs’s testimony was reasonable because the testimony was permitted in

the sentencing context (Doc. 7). Because Berry’s performance was reasonable, it cannot


                                         Page 9 of 13
Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 10 of 13 Page ID #56




be said that Berry’s failure to object to the testimony was an error that prejudiced

McFarland. Massaro, 538 U.S. at 501. The testimony provided the Court with information

pertinent to McFarland’s behavioral history and abuse of the bankruptcy court system.

The testimony was permitted because it was reliable, and the information it provided was

relevant to McFarland’s charges and in determining McFarland’s sentence.

       Accordingly, the Court finds that McFarland’s assertion lacks merit. He has not

established that his counsel’s performance fell below an objective standard of

reasonableness. Strickland, 466 U.S. at 688. Consequently, McFarland’s fourth and final

assertion is rejected by the Court. The valid waiver of his right to collateral appeal in the

plea agreement barred McFarland’s first three assertions of his Section 2255 motion.

Accordingly, the Court DENIES McFarland’s Section 2255 petition (Doc. 1).

                              CERTIFICATE OF APPEALABILITY

       Rule 11(a) of the Rules Governing Section 2255 Cases instructs the district court to

“issue or deny a certificate of appealability when it enters a final order averse to the

applicant.” “[A] district court’s dismissal of a motion on the ground that it is an

unauthorized successive collateral attack constitutes a final order within the scope of

28 U.S.C. § 2253(c), and therefore a certificate of appealability is required.” See Sveum v.

Smith, 403 F.3d 447, 448 (7th Cir. 2005) (per curium). 28 U.S.C. § 2253(c)(2) provides that

a certificate of appealability may be issued “only if the applicant has made a substantial

showing of the denial of a constitutional right.” To meet this standard, the petitioner

“must have a constitutional claim (or an underlying procedural argument on which a

constitutional claim depends), and he must ‘demonstrate that reasonable jurists would


                                       Page 10 of 13
Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 11 of 13 Page ID #57




find the district court’s assessment of his constitutional claims debatable or wrong.’”

United States v. Fleming, 676 F.3d 621, 625 (7th Cir. 2012), quoting Tennard v. Dretke, 542

U.S. 274, 281 (2004). See also Slack v. McDaniel, 529 U.S. 473, 484 (2000).

       For the reasons set forth above, the Court has determined that McFarland has not

stated any grounds for relief under Section 2255, and reasonable jurists would not find

that conclusion debatable or wrong. Thus, McFarland has not made a “substantial

showing of the denial of a constitutional right,” and a certificate of appealability will not

be issued.

                                           NOTICE

       If McFarland wishes to contest this Order, he has two options. He can ask the

Seventh Circuit to review the Order, or he can first ask the undersigned to reconsider the

Order before appealing to the Seventh Circuit.

       If McFarland chooses to go straight to the Seventh Circuit, he must file a notice of

appeal within 60 days from the entry of judgment or order appealed from. FED. R. APP. P.

4(a)(1)(A). The deadline can be extended for a short time only if McFarland files a motion

showing excusable neglect or good cause for missing the deadline and asking for an

extension of time. FED. R. APP. P. 4(a)(5)(A), (C). See also Sherman v. Quinn, 668 F.3d 421,

424 (7th Cir. 2012) (explaining the good cause and excusable neglect standards);

Abuelyaman v. Illinois State Univ., 667 F.3d 800, 807 (7th Cir. 2011) (explaining the

excusable neglect standard).

       Additionally, McFarland will only be allowed to proceed on his appeal if he

obtains a certificate of appealability. Here, the undersigned District Judge has already


                                        Page 11 of 13
Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 12 of 13 Page ID #58




declined to issue a certificate of appealability. Thus, McFarland must request a certificate

of appealability from the Court of Appeals pursuant to Federal Rule of Appellate

Procedure 22 and 28 U.S.C. § 2253(c), in addition to filing his notice of appeal.

       The current cost of filing an appeal with the Seventh Circuit is $505.00. The filing

fee is due at the time the notice of appeal is filed. FED. R. APP. P. 3(e). If McFarland cannot

afford to pay the entire filing fee up front, he must file a motion for leave to appeal in

forma pauperis (“IFP motion”) along with a recent statement for his prison trust fund

account. See FED. R. APP. P. 24(a)(1)(C). The IFP motion must set forth the issues

McFarland plans to present on appeal. See FED. R. APP. P. 24(a)(1)(C). If he is allowed to

proceed IFP on appeal, he will be assessed an initial partial filing fee. 28 U.S.C. §

1915(b)(1). He will then be required to make monthly payments until the entire filing fee

is paid. 28 U.S.C. § 1915(b)(2).

       On the other hand, if McFarland wants to start with the undersigned, he should

file a motion to alter or amend the judgment under Federal Rule of Civil Procedure 59(e).

The motion must be filed within twenty-eight (28) days of the entry of judgment, and the

deadline cannot be extended. FED. R. CIV. P. 59(e); 6(b)(2). The motion also must comply

with Rule 7(b)(1) and state with sufficient particularity the reason(s) that the Court should

reconsider the judgment. Elustra v. Mineo, 595 F.3d 699, 707 (7th Cir. 2010). See also Blue v.

Hartford Life & Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012) (“To prevail on a Rule 59(e)

motion to amend judgment, a party must clearly establish (1) that the court committed a

manifest error of law or fact, or (2) that newly discovered evidence precluded entry of

judgment.”) (citation and internal quotation marks omitted).


                                        Page 12 of 13
Case 3:18-cv-01395-NJR Document 18 Filed 06/05/20 Page 13 of 13 Page ID #59




       So long as the Rule 59(e) motion is in proper form and timely submitted, the 60-

day clock for filing a notice of appeal will be stopped. FED. R. APP. P. 4(a)(4). The clock

will start anew once the undersigned rules on the Rule 59(e) motion. FED. R. APP. P.

4(a)(1)(A), (a)(4), (a)(4)(B)(ii). To be clear, if the Rule 59(e) motion is filed outside the 28-

day deadline or “completely devoid of substance,” the motion will not stop the clock for

filing a notice of appeal; it will expire 60 days from the entry of judgment. Carlson v. CSX

Transp., Inc., 758 F.3d 819, 826 (7th Cir. 2014); Martinez v. Trainor, 556 F.2d 818, 819–20 (7th

Cir. 1977). Again, this deadline can be extended only on a written motion by McFarland

showing excusable neglect or good cause.

                                         CONCLUSION

       For the reasons set forth above, McFarland’s motion for relief pursuant to 28 U.S.C.

§ 2255 (Doc. 1) is DENIED. McFarland’s request to vacate the imposition of a fine as part

of his sentence, which was filed in his Motion for Extension of Time (Doc. 16), is also

DENIED. This action is DISMISSED with prejudice. The Court DECLINES to issue a

certificate of appealability. The Clerk of Court shall enter judgment accordingly and close

this case.

       IT IS SO ORDERED.

       DATED: June 5, 2020


                                                    ____________________________
                                                    NANCY J. ROSENSTENGEL
                                                    Chief U.S. District Judge




                                         Page 13 of 13
